Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statements submitted on 13 December 2019 and 10 February 2020 have been considered by the Examiner. 

Status of Claims 
3. 	Claims 1-47 are pending, of which claim 46 has been withdrawn; and claims 1-45 and 47 are under consideration for patentability. 

Election/Restrictions
4. 	This application is in condition for allowance except for the presence of claim 46 directed to an invention non-elected without traverse.  Accordingly, claim 46 has been cancelled.

Examiner’s Amendment 
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- 	In the claims, please amend the claims listed below as indicated with a
strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
4.	 The device of claim 1, wherein the control circuit is further configured to control the telemetry circuit to transmit the fluid status signal data to another medical device for generating a display of the fluid status signal data.
26. 	The method of claim 24, wherein determining each of the first plurality of amplitudes and the second plurality of amplitudes comprises determining an R-wave amplitude of the cardiac electrical signal.
-	In the claims, please cancel the claims listed below as indicated. 
46.	(Cancelled) 

Allowable Subject Matter
6. 	Claims 1-45 and 47 are allowed. 
7. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “generate fluid status signal data by adjusting the second plurality of amplitudes according to the determined 
Burnes (US 2004/0220632 A1) teaches a medical device (implantable medical device or IMD 10 [abstract, 0020-0021]), comprising:
 a sensing circuit (microprocessor 82 [0035]) configured to receive a cardiac electrical signal via electrodes coupled to the medical device (electrodes 22 / 24 / 34 / 36 for atrial pacing and sensing p-waves [0022, 0035]); 
an impedance sensing circuit configured to apply a drive signal to electrodes coupled to the medical device and sense a resultant impedance signal (impedance measured from electrodes 18 / 20 / 44 [0028, 0060]);
 a telemetry circuit configured to transmit fluid status data to another medical device (the fluid status found in the patient’s lungs can be communicated wirelessly to an external device via telemetry unit 108 [0046-0048]); and
 a control circuit coupled to the sensing circuit, the impedance sensing circuit and the telemetry circuit, the control circuit configured (control circuitry 94 of the implantable device or IMD 10 [0063]) to:
 determine a plurality of impedance metrics from the impedance signal (the integrals of the QRS complex and QRST segment are metrics that are reflected from the impedance signal [0039, 0040, 0050].  Furthermore, the IMD 10 is also configured to perform various impedance measurements from the electrodes to monitor any possible changes within the impedance signal [0028, 0039, 0061]); 
determine a first plurality of amplitudes from the cardiac electrical signal (amplitudes from a plurality of signals may be added [0028, 0061]); and

	Xi (US 2014/0276151 A1) teaches determining a first calibration relationship between the plurality of impedance metrics and the first plurality of amplitudes (calibration of amplitudes and impedance [0036, 0094]). 
	Although Burnes and Xi teach the generation of fluid status signal data (see paragraphs [0031, 0041] by Burnes and paragraph [0094] by Xi), Burnes and Xi do not explicitly teach generating the fluid status signal data by adjusting the second plurality of amplitudes according to the determined first calibration relationship.
The Examiner could not find any additional prior art which discloses or suggests the recited limitation above. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        /ANKIT D TEJANI/Primary Examiner, Art Unit 3792